DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10864935 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 allowed because, Agostini teaches, an augmented reality system (Fig. 5) comprising: a. a mobile device having a display, a GPS module, a compass, a camera input/output components, and an augmented reality application installed thereon; (Agostini Refer to Device Fig.1 and method flow Fig.11 step 203 and Paragraph {0044], a tablet or mobile device captures media content of a trigger image of a work space environment which is maintenance of a vending machine. Fig.“[0044] Referring to FIG. 11, in operation, at steps 302 and 304, camera view 121 is passed to the image recognition engine 122 which recognizes object 128 and detects a trigger image 130,”)
Branchflower teaches, 

at least one processor;  (the processor is part of a server, Claim 1 of Branchflower has a processor which is a part of a server (claimed as computer). …” Claim 1: 1.  A computer comprising: a processor; “)
a database for storing trigger image information (Fig. 5, trigger database 500 connected with rigger server 500); and
 a memory operatively coupled to the processor, the memory storing program instructions that when executed by the processor, causes the processor (Claim 1 of Branchflower has a computer (server) that has a memory  “Claim 1: a memory on which is stored machine readable instructions that are to cause the processor”)  to:
    receive a trigger image from a user via the network; (Triger server receives  trigger image from a user ( first computing device via network 200  Claim 1: receive characteristics information of an object in an image captured by a first computing device;)
    determine overlay imagery about the trigger image from the trigger image database based on the request; ( Claim 1 : “generate a signature based on the characteristics information by accessing a database of triggers;  identify an augmented reality information associated with the signature by accessing a database of augmented reality scenarios;”) 
.    sends the overlay imagery to the user via the network. (Claim 1:   “transmit the augmented reality information to the first computing device;”)

However the combination prior art fails to expressly teach the limitation as a whole, “c. whereby the augmented reality application facilitates the at least one user to access various locations and resources along with voice interactive and a user-selectable button functions thereby affording a real time information of the at least one user.”
Therefore claim 1 is allowable.

Dependent claims 2-7 are allowable because of dependency.


Claim 8 is allowed because  
Agostini teaches, A method for displaying active information of at least one user utilizing an augmented reality mobile device application installed on a processor of a mobile device with a memory in a database to provide secure access over a network, the method comprising the steps of:
a. providing a mobile device having a display, a camera and an augmented reality mobile device application installed thereon  ((Refer to Device Fig.1 and method flow Fig.11 step 203 and Paragraph {0044], a tablet or mobile device captures media content of a trigger image of a work space environment which is maintenance of a trigger image 130,”)
Agostini doesn’t teach, c.    decoding the trigger image to determine a location and a position of the mobile device when media content was captured,
However, Saito teaches, c.    decoding the trigger image to determine a location and a position of the mobile device; (“[0067] Further, the position/posture detector 22 obtains the space localization information (position/posture information about a marker) about each identified marker from the marker information storage 23, and detects the position and posture of a camera (the image input unit 10) from the four corners of the 
frame 101 of the identified marker in an image (step S34).”)
	Saito and Agostini are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Agostini to have included decoding the trigger image to determine a location and a position of the mobile device as taught by Enge for the purpose of reducing the use of additional sensor to derive the position of a camera..
Agostini as modified by Saito teaches.  d.   identifying one or more trigger images (“[0044] Referring to FIG. 11, in operation, at steps 302 and 304, camera view 121 is passed to the image recognition engine 122 which recognizes object 128 and detects a trigger image 130,”) but doesn’t teach so based on the location and the direction of the mobile device.
Enge teaches, identifying the  at least user-captured trigger image based on the location and the direction; (Refer to Fig.1,  Column 3 lines 25-50  Refer to Fig.1 See stage B and C Burton sends position and direction of camera to the server and server identifies an image based on the direction and location of the camera.”)
Enge and Agostini as modified by Saito are analogous as they are from the field of detecting image based on camera position.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of eth claimed invention to have modified Agostini as modified by Saito to have included identifying the trigger image based on the location and the direction as taught by Enge for the purpose of distributing the function of identifying marker image to a server where image database is present.
Agostini as modified by Saito and Enge doesn’t teach  d) downloading to the mobile device an overlay imagery derived from a server.
However, Alphin teaches, downloading, into the mobile device from a server, overlay imagery derived from workplace activity of the workplace user;.( See claim 18 of Alphin retries workspace activity of a workplace user. 18.  The computer-readable storage medium of claim 16, the operations further comprising: receiving, for the first activity record, a plurality of history records that reference the first activity record, each of the plurality of history records providing a duration, or information useable to determine a duration, with which the user engaged with content identified by the first 
content identifier using the application identified by the first application 
identifier.”) 
Agostini as modified by Saito and Enge are analogous as Alphin  is associated with workplace activity
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Agostini as modified by Enge to have and downloading the overlay imagery from a server from workplace ad taught by Alphin for purpose of providing a client previous access history of a user.
Agostini as modified by Saito, Enge and Fox teaches, f compositing the overlay imagery onto the media content to create a composited media content;; (Agostini in step 312 combines overlay imagery into the media content. “ As shown at step 312, each step of the execution generates a composite visual output comprising the original camera view 121, with one or more of the above digital assets 104 superimposed over the camera view and, at step 314, the 2D and 3D objects are adjusted in location and orientation such that their apparent position”. Fox’s workplace history is integrated as overlay information with media content.)  and
Agostini as modified by Saito, Enge and Fox teaches, h. displaying the composited media content on a display on the mobile device. (Agostini, “[0045]……At step 316, the composite view is passed on to the graphics rendering engine 118 of the tablet and is output to the tablet's visual display 108.”)
However the combination fails to expressly teach as a whole, “a. providing a mobile device having a display, a camera and an augmented reality mobile device application installed thereon, the augmented reality mobile device application having voice interactive and user-selectable button functions to generate a real time 
Therefore claim 8 is allowable.
Dependent claims 9-11 are allowable by virtue of dependency.


Claim 12 is allowable because Agostini teaches, A method for using a non-transitory computer readable storage medium containing computer readable instructions that control a processor of a server coupled with a memory in a database to display active information of at least one user in a workplace environment, the method comprising the steps of:
b..  capturing media content of a trigger image with said camera  ((Refer to Device Fig.1 and method flow Fig.11 step 203 and Paragraph {0044], a tablet or mobile device captures media content of a trigger image of a workplace environment which is maintenance of a vending machine. Fig.“[0044] Referring to FIG. 11, in operation, at steps 302 and 304, camera view 121 is passed to the image recognition engine 122 which recognizes object 128 and detects a trigger image 130,”)
c.   decoding the at least one trigger image to determine a location and a position of the mobile device when the media content is captured; (Paragraph {0044] and step 306 of Fig.11 determines direction of camera “At substantially the same time, at step 306, the tablet's position sensors 116 and location and orientation module 118 provide the location and orientation of the tablet and target image 128,”)
(“[0044] Referring to FIG. 11, in operation, at steps 302 and 304, camera view 121 is passed to the image recognition engine 122 which recognizes object 128 and detects a trigger image 130,”) but doesn’t teach so based on the location and the direction of the mobile device.
However, Enge teaches, identifying the at least one user captured trigger image by means of transmitting the captured media content to a server and thereafter receiving an identification of the at least one trigger image from the server  (Refer to Fig.1,  Column 3 lines 25-50  Refer to Fig.1 See stage B and C Burton sends position and direction of camera to the server and server identifies an image based on the direction and location of the camera.”)
Enge and Agostini are analogous as they are from the field of detecting image based on camera position.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of eth claimed invention to have modified Agostini to have included identifying the at least one user captured trigger image by means of transmitting the captured media content to a server and thereafter receiving an identification of the at least one trigger image from the server as taught by Enge for the purpose of distributing the function of identifying marker image to a server where image database is present.
Agostini as modified by Enge doesn’t expressly teach, downloading the overlay imagery from a server from the server.
However, Fox teaches, downloading to the mobile device the overlay imagery from the server; ([0011] discloses a server retrieves workplace record or enhanced 
Fox and Agostini as modified by Enge are analogous as Fox is associated with premise monitoring related to user access.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Agostini as modified by Enge to have downloaded the overlay imagery from a server from workplace activity as taught by Fox for purpose of providing a client previous access history of premise.
Agostini as modified by Enge and Fox teaches, overlaying the overlay imagery onto the media content to create composited media content; (Agostini in step 312 combines overlay imagery into the media content. “ As shown at step 312, each step of the execution generates a composite visual output comprising the original camera view 121, with one or more of the above digital assets 104 superimposed over the camera view and, at step 314, the 2D and 3D objects are adjusted in location and orientation such that their apparent position”. Fox’s workplace history is integrated as overlay information with media content.)  and
Agostini as modified by Enge and Fox teaches, g.    displaying the composited media content on a display of the mobile device. (Agostini, “[0045]……At step 316, the composite view is passed on to the graphics rendering engine 118 of the tablet and is output to the tablet's visual display 108.”)
However the combination fails to expressly teach as a whole, “a. providing a mobile device having a display, a camera and an augmented reality mobile device application installed thereon, the augmented reality mobile device application having voice interactive and user-selectable button functions to generate a real time information of the at least one user via a composited media content, an overlay imagery and a plurality of acoustic speakers;”
Therefore claim 12 is allowable.
Dependent claims 13-20 are also allowable by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616